Citation Nr: 0127213	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
degenerative disc and joint disease with sacralization of the 
fifth vertebra and a history of right leg paresthesia, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active duty from December 1963 to July 1973.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In July 2001, the veteran was afforded a 
hearing before the undersigned Board member.

At his Board hearing, the veteran raised the issue of 
entitlement to special monthly compensation for the loss of 
use of his lower extremities.  The matter is referred back to 
the RO for appropriate development and consideration.


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revises the former section 
5107(a) of title 38, United States Code.  The new law affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have not been completely satisfied in this 
matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In August 1999, the veteran submitted a claim for an 
increased rating for his service-connected back disability.  
The veteran maintains that his back disability causes 
constant pain with sciatic pain down his right leg and muscle 
spasm down his left leg.  Further, he indicated that he had 
to use a walking aid, i.e., a crutch, wheelchair or walker, 
without which he experienced instability.  He testified that 
he experienced difficulty walking and back pain and numbness, 
due to the service-connected back disability.  

According to VA outpatient records, dated from December 1998 
to September 1999, a magnetic resonance image (MRI) showed 
lacunar infarcts on the brain with evidence of peripheral 
neuropathy on nerve conduction studies.  When examined in 
August 1999, the veteran complained of bilateral lower 
extremity weakness and spasticity, left greater than right, 
that he related to a twisting back injury in 1960.  The VA 
neurologist assessed lower extremity spasticity and 
peripheral neuropathy and cord signal T7-T8.  According to 
the record, the medical specialist opined that the etiology 
of the cord signal was probably an old infectious lesion; it 
was less likely to be demyelinating and not likely to be 
associated to myelograms or traumas to which the veteran 
related it.

In October 1999, the veteran underwent VA examination and 
reported that, in 1995, VA hospitalized him for two weeks at 
the Denver VA medical center for treatment of a stroke and he 
had four other mini-strokes after the first one.  Since then, 
he experienced worsened pain.  He also complained of 
incontinence and leg cramps.  However, it does not appear 
that the records of that hospitalization are associated with 
the claims folder.  VA medical records concerning treatment 
prior to a Board decision are constructively deemed to be 
before the Board.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the record 
suggests that additional VA medical evidence might be 
available, that is not available to the Board at this time.  
The VA examiner diagnosed degenerative disc disease, 
degenerative joint disease with sacralization of the fifth 
vertebra and paresthesias to the right and left legs with 
weakness of the right and left legs, with a history of stroke 
contributing to these problems.  However, the VA examiner was 
not asked to comment on what neurological findings were 
attributable to the service-connected back disability and 
what pathology was attributable to the non-service-connected 
1995 stroke.  Moreover, the examiner noted that the claims 
folder was not available for review.

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome involving 
recurring attacks with intermittent relief; and a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The U.S. Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, prior to final consideration of the veteran's claim, 
the Board believes it should be determined whether he 
underwent a stroke in 1995 and, if so, efforts must be made 
to obtain those VA medical records.  Then, the veteran should 
be scheduled for VA reexamination to accurately assess the 
current manifestations of his service-connected back 
disability.

The Court has further held that a medical examiner must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Bierman v. Brown, 6 Vet. App. 125, 129 (1994); 
DeLuca v. Brown, 8 Vet. App. at 206.  On re-examination, 
therefore, the examining physician(s) should specifically 
address matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2001), with respect to the service-connected 
disability.
.
Accordingly, this case is REMANDED for the following:

1. The RO should obtain all records 
regarding the veteran's treatment for 
a stroke in 1995 at the VA medical 
center in Denver, Colorado, and all 
up-to-date treatment records at that 
facility from September 1999 to the 
present.

2. Then, the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations.  The 
veteran should be properly notified of 
the date, time and place of the 
examinations in writing.  The claims 
folder, to include a copy of this 
Remand, should be made available to 
the examiner(s) for review prior to 
examination and the doctor(s) should 
indicate in the examination report 
that the file was reviewed.  All 
necessary tests and studies should be 
performed and all clinical findings 
reported in detail.  (a) The 
orthopedic examiner is requested to: 
(1) state the range of motion of the 
veteran's lumbar spine, in degrees, 
noting the normal range of motion of 
the lumbar spine; (2) determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
back disability, expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; (3) 
express an opinion as to whether pain 
in the lumbar spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  (b) The neurological 
examiner is requested to report all 
neurological complaints or findings 
attributable to the veteran's service-
connected lumbosacral degenerative 
disc and joint disease with 
sacralization of the fifth vertebra 
and history of right leg paresthesia, 
noting: (1) whether the veteran 
experiences recurring attacks, and 
whether he experiences intermittent 
relief between those attacks; (2) 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to 
the service-connected back disability, 
and, if so, whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other positive neurological 
finding. 
(c) To the extent possible, both 
examiners are requested to state all 
manifestations attributable to the 
service-connected lumbosacral 
degenerative disc and joint disease 
with sacralization of the fifth 
vertebra and history of right leg 
paresthesia, as distinguished from 
those manifestations attributable to 
intercurrent causes, e.g., the 1995 
stroke(s).  The factors upon which any 
medical opinion is based should be set 
forth for the record.

3. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the claim for an 
increased rating for the veteran's 
back disability, with consideration 
given to entitlement to an extra-
schedular evaluation under 38 C.F.R. 
3.321(b)(1) (2001).  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC) regarding all issues for which 
a substantive appeal has been timely 
received.  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent, and not 
previously provided, to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




